Citation Nr: 1136181	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1941 to September 1942 and June 1945 to June 1946.  He was a prisoner of war from April 1942 to September 1942.  The Veteran died in October 1987.  The appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The matter was initially characterized as an application to reopen.  However, it has been recharacterized as a claim on the merits because of the creation of liberalizing legislation.  See Spencer v. Brown, 4 Vet. App. 283, 288 (1993).  In May 2009, the Board remanded the appeal for additional proceedings.  The Board is satisfied that there has been substantial compliance with the remand directives, and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The cause of death was cardiorespiratory arrest due to hepatoma.

2.  Hepatoma did not onset in service and was not related to service, and the Veteran's death was not caused or contributed to by the cardiovascular disorders.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

Notice was sent in September 2006 and July and August 2009, and the claim was readjudicated in a March 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained probative medical opinions (i.e. opinions supported by rationale) as to the existence of a link between service and the cause of the Veteran's death, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the May 2009 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran died on October [redacted], 1987, as a result of cardiorespiratory arrest, with an antecedent cause of hepatoma.  See October 1987 death certificate.  Service connection was not in effect for any disability at the time of the Veteran's death.  The appellant alleges that the Veteran's death was caused by his experience as a prisoner of war (POW) during service, to include cardiovascular disorders caused by the POW experience.    

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.312.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

If a veteran is a former prisoner of war, certain diseases, including Beriberi or atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia), shall be service connected if manifest to a compensable degree at any time after discharge or release from active service even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309(c). 

Where a former POW claims disability compensation, omission of history or findings from clinical records made upon repatriation is not determinative of service connection, particularly if evidence of comrades in support of the incurrence of that disability during confinement is available.  Special attention will be given to any disability first reported after discharge, especially if poorly defined and not obviously of intercurrent origin.  The circumstances attendant upon the individual decedent's confinement, and the duration thereof, will be associated with pertinent medical principles in determining whether disability manifested subsequent to service is etiologically related to the POW experience.  38 C.F.R. § 3.304(e).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The service records reflect no histories or findings suggestive of hepatoma.  In a June 1945 affidavit, the Veteran reported having beriberi while a prisoner of war but he reported that he did not incur any permanent disabilities as a result.  In a November 1945 affidavit, the Veteran specifically noted no wounds or illnesses incurred from December 8, 1941, to November 1945.  

Medical records dating in November 1965 and November 1973 reflect complaints of multiple joint pain diagnosed as gouty arthritis.  The November 1973 record reflects the Veteran's history that the gouty arthritis onset approximately 15 years earlier.  It also documents that examination of the heart revealed slight tachycardia and no murmur.  A July 1985 medical record reflects a finding of gouty arthritis.  

Treatment records dating in October 1987 document that the Veteran reported a two-month history of intermittent slight epigastric pain.  He reported a previous history of generalized massive edema for five months in 1942 but indicated that he was then well until two months earlier.  Diagnostic studies disclosed an epigastric mass.  The hospital discharge diagnoses were right upper quadrant pain consistent with liver neoplasm, hypertensive arteriosclerotic cardiovascular disease with left ventricular hypertrophy, frequent premature atrial contractions, diffuse ischemia not in failure, cardiac classification II-B, chronic obstructive pulmonary disease secondary to chronic bronchitis, and gouty arthritis.  

In March 1996, two former service colleagues of the Veteran, and fellow POWs, submitted a joint affidavit.  In the statement, they reported that while POWs, the Veteran complained of pains in his feet, legs, and ankles.  They also reported that when they next saw the Veteran after their release from POW status, he complained of swelling of the feet, pain in the ankles and legs, and a mild heart ailment.  

The Veteran's physician also submitted a statement, in which he reported that the Veteran had been treated for severe hypertension and arteriosclerotic heart disease since prior to his "complete disability discharge (CDD) from the Armed Forces of the Philippines" and that the Veteran's clinical history revealed recurrent localized edema during his captivity as a POW and a subsequent development of ischemic heart disease and hypertension.  The physician indicated that he issued the certificate of death as due to cardio-respiratory disease.  See Dauz statement.  

In September 1997, a VA physician provided an opinion that the Veteran's hypertensive arteriosclerotic heart disease could not have, directly or indirectly, contributed to the Veteran's death.  The physician reported that review of the claims revealed that hepatoma was a strong consideration in the Veteran's case, and he explained that this type of malignancy is fatal and usually rapid.  He reported that most patients with hepatoma die within six months from gastrointestinal hemorrhage, progressive acchexia, or hepatic failure.  The physician noted that the Veteran had marked weight loss, was cathartic, and had evidence of hepatic insufficiency.  The physician added that based on the October 1987 discharge summary, there was no acute coronary event or congestive heart failure during his admission, though there was evidence of treatment (i.e. the provision of medication) for hypertension.

Pursuant to the Board remand, another opinion was obtained in December 2009.  After review of the claims file, the physician reported that it was less likely not that the Veteran's death was caused by or a result of his service, to include his incarceration, or his arteriosclerotic heart disease and/or hypertensive heart disease.  He also reported that it was less likely than not that the arteriosclerotic heart disease or hypertensive vascular disease contributed substantially or materially to the cause of death.  The physician explained that a hepatoma is usually fatal, with a usual life expectancy of three to six months at the time of diagnosis.  The physician reported that hepatoma is usually associated with hepatitis B and C or cirrhosis and that these causes were not found in the Veteran during his active service.  The physician added that the Veteran's heart condition was compensated during his inpatient treatment prior to his death.  He noted that the Veteran was not in congestive heart failure or any acute cardiovascular event that could have contributed substantially or materially to cause his death, and the physician noted that heart disease and hypertension were not even listed as contributing causes of death on the death certificate.  

After review of the evidence, the Board finds the evidence does not suggest that service connection for the cause of death is warranted.  

Initially, the Board notes the evidence indicates that hepatoma was the principal cause of the Veteran's death:  although the death certificate indicates that cardiorespiratory arrest was the immediate cause of death, the death certificate documents that the cardiorespiratory arrest was the result of hepatoma.  The Board acknowledges that a private physician has reported that he issued the certificate of death as due to cardio-respiratory disease.  See Dauz statement.  The physician's statement is contradicted by the actual death certificate, however, which states cardiorespiratory failure (and not disease) and based on the absence of an explicit indication that the physician was changing the cause of death or an explanation of why such a change was warranted, the Board finds the statement is not probative evidence that cardiorespiratory disease was a principal cause of the Veteran's death.  Thus, the Board finds that hepatoma was the principal cause of the Veteran's death.  

In this case, the evidence does not suggest that the hepatoma onset in service or is causally related to service:  the initial evidence of a hepatoma dates over 40 years after separation from service, the evidence contains no competent histories or medical findings suggestive of a link between service and the hepatoma, and VA examiners have provided highly probative opinions indicating no link between the hepatoma and service.  Thus, service connection is not warranted based on the principal cause of death, hepatoma.  

Service connection is also not warranted on a contributory basis.  The appellant contends that the Veteran's death was caused or contributed significantly and material to by his cardiovascular disorders.  The Board acknowledges that the Veteran was a POW and that he meets the criteria for presumptive service connection for atherosclerotic heart disease and hypertensive vascular disease; however, the Board finds the probative evidence does not suggest that the Veteran's death was caused or contributed significantly and materially to by service or a service-connected disease such as arteriosclerotic heart disease or hypertensive vascular disease.  The record includes no medical findings suggesting a link between the Veteran's cardiovascular disorders and his death, though it includes highly probative opinions from VA examiners that the Veteran's cardiovascular disorders did not materially/significantly contribute to his death.  
 
In this case, the probative evidence does not indicate that the Veteran's death was the result of service, to include POW service, or that it onset in service or was otherwise related to service or a service-connected disability.  The Board sympathizes with the appellant in the loss of her husband and recognizes his faithful service.  However, our decisions must be based on the facts and the weight of those facts in this case is against the claim.  The preponderance of evidence is simply against any connection between the Veteran's service and the cause of the Veteran's death.  Consequently, service connection for the cause of the Veteran's death must be denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


